The plaintiff moves for a new trial, and it is objected to him that a new trial has been before granted, and that there cannot be a new trial after a new trial. I am of opinion there may be, and the court ought to grant a new trial where it is evident the second verdict is against law.
So a new trial was granted the second time. 4 Burrow, 2108, was the case cited in confirmation of the judge's opinion.
NOTE. — See Murphy v. Guion, ante, 162, and the cases referred to on the second point in the note thereto.